Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (no substantive amendments, arguments) is acknowledged.
	Claims 1-16 remain pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhett et al. (Connexin 43 connexon to gap function transition is regulated by zonula occludens -1" Molecular Biology of the Cell, 01 May 2014, Vol 22, No 9, pq 1516-1528).
Rhett teaches a method for reducing gap junction plaque internalization in cells in a subject, comprising administering an effective amount of a hemichannel blocker to said subject (pg 1525, col 1, para 2, alphaCT-1 and a reverse sequence control peptide (Rev). Both contain an N-Terminal biotin tag followed by the 16-amino acid antennapedia internalization vector (ROPKIWEPNRREPWKK). Linked to the CT lysine of the antennapedia sequence is either the CT 9 amine acids of Cx43 (RPRPDOLEL aiphaCT-1)} or the Czd3 CT 9 amino acids in reverse (ELDDPRPR; Rev); pg 1847, col 2, para 2, it was found that cells treated with aiphaCT-1 for 2h displayed larger cell barder-focalized GJs than either vehicle or reverse control peptide.treated control groups (Figure 1A). Quantification of GJ size confirmed that the observed charges were significantly different (Figure 1C), Figure 9, Legend, The connexon switch. When 20-1 is bound to Cx43 at the periphery of GJ plaques and hemichannats in the perinaxus - “connexon switch inhibited" ~ hemichannel addition the plaque perimeter is restricted. When Cx43/Z0-1 interaction is inhibited (as with alphaCT-1) - “connexon switch uninhibited” . GJ accretion from hemichannels is unchecked, resulting in larger GJs and fewer hemichannels. The predicted functional consequences of disengaging Cx43 and ZO-1 are greater GJIC (red arrows) and reduced hemichannel activity (blue arrows). 
Regarding claim 6/5, Rhett teaches the methad of claim $, wherein the hemicharinal blocker is a connexin 43 hemichannel blocker (pa 1525, col 4, para 2, alphaGT-1 and a reverse sequence control peptide (Rev). Both contain an N-terminal biotin tag followed by the 16- amino acid antennapedia internatization vector (ROPKIWFPNRRKPWKK). Linked to the CT lysine of the antennapedia sequence is either the CY 9 amino acids of x43 (RPRPOOLEI alphaCT-1) or the Oxd3 CT 9 amino acids in reverse VELODPRPR; Rev).
	Thus, claims 5-6 are anticipated.
Response to Arguments (No Amendments)
	Applicant’s arguments (no amendments) have been fully considered but are not yet found persuasive on the grounds that the USPTO is not equipped as a lab to carry out the teachings (or suggestions) of applicant’s disclosure nor the prior art applied.  Here, Rhett is deemed to provide sufficient teachings that gap junction internalization in cells via a connexin 43 hemichannel blocker would naturally flow from the teachings therein.  The evidence provided by applicant is not yet deemed to sufficient to overcome these teachings relied upon in Rhett.  The examiner is open to interview to further discuss, if desired.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhett et al. (Connexin 43 connexon to gap function transition is regulated by zonula occludens -1" Molecular Biology of the Cell, 01 May 2014, Vol 22, No 9, pq 1516-1528) in view of 
Green et al. (U.S. Patent Publication No. 2019/0030122) and Trudeau et al. (Fenofibric Acid Reduces Fibronectin and Collagen Type IV Overexpression Human Retinal Pigment Epithelial Cells Grown in Canditions Mimicking the Diabetic Milieu: 
Functional Implications in Retinal Permeability" Investigative Ophthalmology & Visual Science,
August 2017, Vol. 52, No. 9, pp 6348-6354).
Regarding claim 1, Green teaches a method for modulating the effect of high glucose and inflammatory cytokines in a subject (para (0210), to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localization using an immobalized human retinal pigmented epithelial cell line (ARPE-19). inflammation was induced by exposing cells to a combination of IL- tbeta and TNF-alpha, potent pro-inflammatory cytokines.; [6230], Co-application of both high glucose and cytokines, however, lead to much higher IL-6, sICAM-1, MCP-4 and IL-8 release relative to basal, high glucose only, and cytokines only (p>/=0.00001 for all) (FIG. 13.), comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of connexin 43 hemichannels in high glucose and cytokine-mediated pathology, cells were exposed to Peptagon, a well-established blocker of connexin hemichannels. Results show that Peptagon significantly reduced the secretion of IL-6, IL-8, siCAM-1, and MCP-4 (FIG. 3, p < 0.0004 for all.). Green does not specifically teach modulating blood retinal barrier (BRB) integrity.  Trudeau teaches that BRS integrity is disrupted in human retinal pigmented epithelial cells exposed to high qlucose and inflammatory cytokines (pg 6348, col 2, para 3, the outer BRB, which is formed by RPE cells attached to one another by fight junctions, at so plays an essential role In preventing the accumulation of extracellular fluid in the subretinal space of the retina. Compromised tight junctions in the RPE cell monolayer are known to contribute to the disruption of the outer BRE and to the impairment of neural retinal function.; pg 6340. col 2 to pg 6354, col 1, para 1, The effect of different conditions tested on the permeability of ARPE-1a monolayers is displayed in Figure 3 interestingly, both (HG + IL-1beta) dramatically increased permeability in what appeared to be a synergistic effect; 9g 6351, cal 2, para 1, Immunostaining of tight junction proteins, 210-1 and claudin-1 showed disruption of the cell monolayer induced by HG + IL-1beta and the beneficial effect of 100 uM FA in preventing the disorganization of tight junction proteins and maintaining the integrity of the monolayer.). Given the increased permeability and disrupted tight junction in RPE cells exposed to high glucose and inflammatory cytokines, as taught by Trudeau, it would have been obvious to one of ordinary skill in the art to have determined whether the compromised BRB integrity can be prevented with hemichannel blockers of GREEN, since GREEN teaches that hemichannel blockers prevent the increase in cytokine release in RPE exposed to high glucose and inflammatory cytokines.

Regarding claim 2, Green teaches a method for modulating the effect of high glucose and inflammatory cytokines In a subject (para [02101 to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localization using an immortalised human retinal pigmented epithelial cell ine (ARPE-19). inflammation was induced by exposing cells to a combination of IL- 1beta and TNF-alpha, potent pro-inflammatory cytokines.; [0230}, Co-application of both high glucose and cytokines, however, lead to much higher IL-6, siCAM-1, MCP-1 and IL-8 release relative to basal, high glucose only, arid cytokines only (Fig. 1) comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of connexin 43 hemichannels in high glucose and cytokine-mediated pathology, cells were exposed to Peptagon, & well-established blocker of connexin hemichannels. Results show that Peptagon significantly reduced the secretion of IL-6, IL-8, sICAM-1, and MCP-1 (FIG. 3, p < 6.0001 for all).  Green does nol specifically teach modulating retinal pigment epithelial (RPE} integrity. Trudeau teaches that RFE integrity is disrupted in human retinal pigmented epithelial cells exposed to high glucose and inflammatory cytakines (pg 6348, cal 2, para 3, Compromised tight junctions in the RPE cell monolayer are known to contribute te the disruption of the outer BRB and to the impairment of neural retinal function.: pg 6350, cal 2 to py 6351, col 1, para 1, The effect of diferent conditions tested on the permeability of ARPE-19 mongiayers is displayed in Figure 3 ... Interestingly, both (HG + iL-tbeta)} dramatically increased permeability in what appeared to be a synergistic efect.; og 6351, col 2, para 1, Immunostaining of tight Junction proteins, ZO-1 and iclaudin-1 showed disruption of the cell monolayer induced by HG + IL-ibeta and the beneficial effect of 100 uM FA in preventing the i disorganization of tight junction proteins and maintaining the integrity of the monolayer.}. Given the increased permeability and disrupied Hight junction in RPE cells exposed to high glucose and inflammatory cytokines, as taught by Trudeau, it would have been obvious ta one of ordinary skill in the art to have determined whether the compromised RPE integrity can be prevented with hemichannel blockers of GREEN, since GREEN teaches that hemichannel blockers prevent the increase in cytokine release in RPE exposed to high glucose and inflammatory cytokines. 

Regarding claim 3, GREEN teaches a method for modulating the effect of high glucose and Inflammatory cytokines in a subject (para [0270], to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localisation using an immortalised human retinal pigmented epithelial cell tine (ARPE-19). Inflammation was induced by exposing cells to a combination of IL- tbeta and TNF-alpha, potent pro-inflammatory cytokines.; [0230], Co-application of both high glucose and cytokines, however, lead to much higher IL-6, siCAM-1, MOP-1 and IL-8 release relative to basal, high glucose only, and cytokines only (FIG. 1), comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of cannexin 43 hemichannels in high glucose and cytokine-mediated pathology, cells were exposed io Paptagon, a well-established blocker of connexin hemichannels. Results show that Pepiagon significantly reduced the secretion of IL-G, IL-8, siCAM-1, and MCP-4 (FIG. 3, p < 0.0001 for ail}.). Green does not specifically teach modulating tight junction integrity.  Trudeau teaches that tight junction is disrupted in human retinal pigmented epithelial cells exposed tu high glucose arid inflammatory cytakines (pg 6348, coal 2, para 3, Compromised tight junctions in the RFE cell monolayer are known to contribute to the disruptian of the outer BRB and to the impairment of neural retinal function.; pq 6350, col 2 to pq 6351, col 1, para 1, The effect of differant conditions tested on the permeability of ARPE-19 monolayers is displayed in Figure 3 ... interestingly, both (HG + I_-ibeta} dramatically increased permeability in what appeared to be a synergistic effect.; pg 6351, col 2, para 7, Immunostaining of tight lunction proteins, ZO-1 and claudin-1 showed disruption of the cell monolayer induced by HG + iL-tbeta and the beneficial effect of 100 uM FA in preventing the disorganization of tight junction proteins and maintaining the integrity of the monolayer.) Given the increased permeability and disrupted ght junction in RPE cells exposed to high glucose and inflammatory cytokines, as taught by Trudeau, it would have been obvious to one of ordinary skill in the art to have determined whether the compromised tight junction integrity can be prevented with hemichannel blockers of GREEN, since GREEN teaches that hemichannel blockers prevent the increase in cytokine release in RPE exposed to high glucose and inflammatory cytokines. Regarding claim 4, GREEN teaches a method for modulating the effect of high glucose and inflammatory cytokines in 3 subject (para {0210}, to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localization using an immortalised human retinal pigmented epithelial cell line (ARPE-19}. Inflammation was induced by exposing cells to a combination of IL- ibeta and TNF-alpha, potent pro-inflammatory cytokines.; [0230], Co-application of both high glucose and cytokines, however, lead to much higher IL-6, siICAM-1, MCP-1 and IL-8 release relative to basal, high glucese only, and cytokines only (FIG. 1).) Comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of connexin 43 hemichanneis in high glucose and cytokine-mediated pathology, cells were exposed to Peptagan, a well-established blocker of connexin hemichannels. Results show that Peptagon significantly reduced the secretion of IL-6, IL-8, SICAM-1, ard MCOP-4 (FIG. 3).   Green does not specifically teach modulating type [V collagen production. Trudeau teaches that increased type [V collagen production in human retinal pigmented epithelial cells exposed te high glucose and inflammatory cytokines (abstract, Retinal pigment epithelial cells (ARPE-19) were cullurad for 18 days in normal glucose (5 mM) or HG (25 mM) medium and studied for the effects of FA on fibronectin (FN) and collagen IV (Col. V) expression ... FN and Coll IV expression were significantly increased in RPE cells grown in HG or HG + IL-1beta medium compared with cells grown in normal medium.}. Given the modulation of collagen IV production in RPE cells exposed to high glucose and inflammatory cytokines, as taught by Trudeau, it would have been obvious to one of ordinary skill in the art to have determined whether the collagen IV production can be modulated with hemichannel blockers of SUL, since GREEN leaches that hemichannel dlockers prevent the increase in cytokine release in RPE exposed to thigh glucose and inflammatory cytokines.
Regarding claim 6/(1-4), GREEN and Trudeau teach the methad of any of claims 1-4, wherein the hemichannel blocker is a connexin 43 hemichannel blocker (GREEN, para [0216], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-Lys-Thr-OH; China Peptides, China}. 

Regarding claim 7/(1-4), Green and Trudeau teach the method of any of claims 1-4, wherein the hemichannel blocker is a small molecule hemichannel blocker accarding to Formula | (GREEN, para [0103], the analogue of Formula jis the compound carabersat (N-{(3R,4 $}-6- acetyl-3-hydroxy-2,2-dimieth yl-3,4-dihydrochromen-4-yi-4-fluarsbanzamide} or trans-(+ }-6-acetyl-4-(S)}-(4-fluorabenzoylaming)-3,4-dihydro- 2.2-dimethy!-2H-1-benzofblpyran-3R-ol hemihydrate.) (Note, see instant Specification, para [94}}. 

Regarding claim 8/(1-4), Green and Trideau teach the method of claim 7/(1-4), wherein the small molecule hamichannel blocker is N- ((38,48)-6-acety1-3-hydroxy-2,2-dimethy 1-3,4-dihydrochramen-4-y1}-3-chiaro-4-fluorobenzamide (Xiflam) (Green, para [0093], the hemichannel blocker Xiflam may be known by the IUPAC name N-{(38,4S}-6-acetyl-3-hydroxy-2,2-dimethy!-3,4-dihydrochramen-4-yl}-3- shlore-4-fluorabenzamide.). 

Regarding claim 9/(1-4), Green and Trudeau teach the method of claim 7/(1-4}, wherein the small molecule hemichannel blocker is a Xiflam prodrug (GREEN, para [0097], the small molecule that blocks or ameliorates or inhibits hemichannel opening is a prodrug of Xiflarn or an analogue thereat). 

Regarding claim (10-11)(1-4), Green and Trudeau teach the method of any of claims 1-4, wherein the hemichannel blocker is a peptidamimetic connexin 43 hemichannel blocker, Peptides (Green, para [0216], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-L ys -Thr-OH; China Peptides, China). 

Regarding claim 12, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered to achieve a final circulating concentration of the hemichannel blocker ranging irom about 10 to about 250 micromolar (Green, para [0169], for example Xiflam, or peptide or peptidamimetic hemichannel blockers, may be administered systemically, such as by intravenous, Intra-arterial or intraperitoneal administration, such that the final circulating concentration is from approximately 0.001 to approximately 150 micramolar.).

Regarding claim 13, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered by injection (Green, para (0169). for example Xiflam, or peptide or peptidomimetic hemichannel blockers, may be administered systemically, such as by intravenous, intra-arterial or intraperitoneal administration).

Regarding claim 14, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered orally (Green, para (0194), Xiflam may be administered orally once a day at a dase of approximately 2 mg to approximately 40 mg.}. Regarding claim 15, GREEN and Trudeau teach the method of claim 1, wherein the hemichannel blocker is administered PRN or ona predetermined schedule or both (Green, para [0147], Hemichannel blocker does, alone or together with cytokine antagonist doses (in combined or separate formulations), may be administered QD, BID, TID, QD, or in weekly doses, e.g., QI, BIW OW. They may also be administered PRN (as needed}, and HS (bedtime). 

Regarding claim 18, Green and Trudeau teach the method of claim 1, wherein the subject is a human (Green, para [0039], the method of treatment is applied to mammals, e.g., humans).

Claims (7-11)/5 are obvious over Rhett, in view of Green. 

Regarding claim 7/5, Rhett teaches the method of claim 5, but does not specifically teach wherein the hemichannel blocker is a small molecule hemichannel biocker according to Formula 1. Green teaches a hemichannel blocker comprising a small molecule hemichannel blocker according to Formula | (para (0103), the analague of Formula [is the compound carabersat (N-[(3R,4 S)-8-acetyl-3-hydroxy-2,2- dimethyl-3,4-dih ydrochromen-4-yi}-4-fluorobenzamide) or trans-{+}-G-acelty-4-(S }-(4-fluorobenzoylamine}-3,4-dihydro-2,2-dimethy-2H-t- benzo[bjpyran-3R-ol hemihydrate.) (Note, see instant Specification, para [91]). Given that said hemichannel blocker is known to a skilled artisan, it would have been obvious to one of ordinary skill in the art to have applied said hemichannel blocker, as taught by GREEN to determine whether the changes in the gap junction, as taught by Rhett, can be confirmed by a known hemichannel blocker. 

Regarding claim 8/5, Rhett and Green teach the method of claim 7/5, wherein the small molecule hemichannel blocker is N-[(35,48}-6- acety1-3-hydroxy-2,2-dimethy 1-3.4-dihydrachromen-4-y1}-3-chlore-4-fluorobenzamide (Xiflam) (Green, para (G093], the hemichannel blocker Xiflam may be known by the IUPAC name N-[(35,43}-6-acetyl-3-hydroxy-2,2-dimethyl-3,4-dihydrochromen-4-yi}-S-chiaro-4- fluorobenzamide.)}

Regarding claim 9/5, Rhett and Green teach the method of claim 7/5, wherein the small molecule hemichannel blocker is a Xiflam prodrug (Green, para [0097}, the small molecule that blocks or ameliorates or inhibits hemichannel opening is a prodrug of Xiflam or an analogue thereof.). 

Regarding claims (10-11), Rhett teaches the method of claim 5, but does not specifically teach wherein the hemichannel blocker is a peptidomimetic connexin 43 hemichannel blocker, Peptides. Green teaches a hemichannel blocker peptidomimetic comprising peptides (para [0218], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-Lys-Thr-OH; China Peptides, China) was administered to cells challenged with high glucese and pro-inflammatory cytokines.). Given that the efficacy of said hemichannel blocker peptides (Green, para [0216], These concentrations have been shown to black connexin 43 hemichannels with minimal effect on gap junction cell-cell coupling) is known to a skilled artisan, it would have been obvious to one of ordinary skill in the art to have applied said hemichannel blocker, peptides, as laught by Green to determine whether the changes in the gap junction, as taught by Rhett, can be confirmed by a known hemichannel blocker.
Response to Arguments (No Amendments)
	Applicant’s arguments (no amendments) have been fully considered but are not yet found persuasive.  
	Regarding claims 5-6 initially, as discussed above, the rejection is maintained on the grounds that the USPTO is not equipped as a lab to carry out the teachings (or suggestions) of applicant’s disclosure nor the prior art applied.  Here, Rhett is deemed to provide sufficient teachings that gap junction internalization in cells via a connexin 43 hemichannel blocker would naturally flow from the teachings therein.  The evidence provided by applicant is not yet deemed to sufficient to overcome these teachings relied upon in Rhett.  [The examiner is open to interview to further discuss, if desired.]
Regarding the arguments over the prior art combination of Rhett in view of Green and Trudeau, applicant’s arguments are acknowledged and addressed under the following four grounds thereto:
First, in response to applicant's primary argument that the prior art did not appreciate that certain tissue integrity could be modified by hemichannel blockers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, in response to applicant's further arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fourth, and lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Thus, the prior art combination is maintained as rendering the instantly elected and now claimed invention prima facie obvious for the rationale and reasons of record.



Double Patenting – Maintained, No Response, Request for Abeyance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 10465188. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘188 claims the treatment of “retinal perfusion injury” which would constitute an umbrella class over the instantly claimed 1 and 2 modulating BRB integrity and RPE integrity, respectively, where treatment of the former would equally treat both of the latter.  Further, ‘188 expressly teach treating such with connexin hemichannel blockers as instantly claimed and the other elements of administration here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654